DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II(a), claims 8-11, 13 and 14, in the reply filed on 11/02/2020 is acknowledged.

Claims 1-7, 12, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Tasaka et al. (USPN 6,395,833, USPN 6,872,768 or US 2003/0017223).
	In Col. 2, lines 25-54 and, table II-b, complex 11-5 of USPN 6,395,833, Tasaka et al. teach a thermoplastic elastomeric resin composition comprising 100 parts of a SEPS block copolymer, 18 parts 

	In Col. 2, lines 15-48 and table 1, ex. 4 of USPN 6,872,768, Tasaka et al. teach a thermoplastic elastomeric resin composition comprising 100 parts of a SEPS block copolymer, 18.8 parts of a polypropylene homopolymer, 125 parts of an oil (softening agent for rubbers), 0.9 parts of an organic peroxide and 12.5 parts of a liquid polybutadiene, the blocks (A) and (B) and the liquid diene rubber are understood to be chemically bonded through the inclusion of the peroxide crosslinking agent, wherein the block copolymer includes the use of alkylstyrenes.

	In ¶’s 22-27 and 65-68, and table 7, ex. 12 of US 2003/0017223, Tasaka et al. teach a thermoplastic moldable resin composition comprising 100 parts of a SEPS block copolymer, 45 parts of a polypropylene homopolymer, 100 parts of an oil(softening agent for rubbers), 1.75 parts of an organic peroxide and 10 parts of a liquid polybutadiene.

	Tasaka et al. (USPN 6,395,833, USPN 6,872,768, US 2003/0017223) teach the hydrogenated block copolymers, and that the liquid diene rubber to be butadiene homopolymers.

	While Tasaka et al., does not explicitly recite that the polyolefin component to constitute the continuous phase, this is constant with the disclosure of the proportion of the polyolefin component in the composition.

Claim(s) 8-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Mizuno (US 2003/0055166).
	In ¶ 29-39, 66, 90, 99 107 and 110-112, and table 1 and 3, Ex. 3, Mizuno teaches a composition comprising 200 parts of a SEPS block copolymer, 40 parts of a polypropylene homopolymer, 175 parts of an rubber softener oil, 32 parts of an organic peroxide and 45 parts of a liquid polybutadiene, wherein the block copolymers are hydrogenated, and that the liquid diene rubbers are butadiene homopolymers.
	While Mizuno, does not explicitly recite that the polyolefin component constitute a continuous phase, this is constant with the disclosure of the proportion of the polyolefin component in the composition.

	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/ (a)(2) are met.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE